Citation Nr: 0415494	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether a February 19, 1949 decision of the Department of 
Veterans Affairs Regional Office, which denied entitlement to 
service connection for growths on both eyes, should be 
revised or reversed due to clear and unmistakable error.

2.  Whether a February 19, 1949 decision of the Department of 
Veterans Affairs Regional Office, which denied entitlement to 
service connection for bilateral varicose veins, should be 
revised or reversed due to clear and unmistakable error.

3.  Whether a February 19, 1949 decision of the Department of 
Veterans Affairs Regional Office, which denied entitlement to 
service connection for a back injury, should be revised or 
reversed due to clear and unmistakable error.

4.  Entitlement to service connection for residuals of cold 
injury to both feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
residuals of cold injury to the feet, and also comes before 
the Board based on a June 2002 motion for revision, on the 
grounds of clear and unmistakable error (CUE) of a February 
19, 1949 RO rating decision, which decided that service 
connection for growths on both eyes, bilateral varicose 
veins, and a back injury was not warranted.

In response to a May 5, 2004 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  See Board of Veterans' 
Appeals:  Speeding Appellate Review for Aging Veterans, 68 
Fed. Reg. 53682 (September 12, 2003) (to be codified at 38 
C.F.R. § 20.900(c)).

The Board notes that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2003).  
The Board notes that the veteran did not file VA Form 9 
(Appeal to Board of Veterans' Appeals) after the Statement of 
the Case was issued in February 2003 with respect to the CUE 
claims.  The veteran's authorized representative filed VA 
Form 646 (Statement of Accredited Representation in Appealed 
Case) in June 2003, in which the representative set forth 
alleged errors in the RO's February 19, 1949 denial of 
service connection for bilateral varicose veins and a back 
injury.  Although the authorized representative indicated 
that they were not arguing the issue of bilateral growths of 
the eyes, a valid withdrawal of the claim was not made.  The 
authorized representative argued at the outset of the 
statement that service medical records documented possible 
sterygium in both eyes as evidence of in-service incurrence 
of an eye disorder.  The Board will treat the authorized 
representative's statement as a Substantive Appeal of the 
varicose veins, low back, and bilateral eye claims as it set 
out specific arguments that related to specified issues.  38 
C.F.R. § 20.202 (2003).  Also, the authorized 
representative's statement was filed within the one-year 
period from the date of mailing of the notification of the 
rating determination being appealed.  38 C.F.R. § 20.302(b) 
(2003).

The CUE claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The service medical records do not specifically reflect 
treatment for frostbite of the feet.

2.  The veteran's report of a cold injury to his feet during 
service is consistent with the conditions of his service in 
Korea.

3.  There is no evidence of any post-service exposure to 
extremely cold weather.

4.  The competent medical evidence of record includes the 
diagnosis of "frostbite injury in feet, bilaterally."  

5.  There is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  



CONCLUSION OF LAW

Residuals of cold injury to both feet were incurred during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has a bilateral foot 
disorder as the result of a cold injury to his feet he 
sustained during service in Korea. 

The veteran's service medical records do not specifically 
reflect treatment for frostbite of the feet. 

The veteran's DD Form 214 shows that his military 
occupational specialty was a firefighter.  The veteran was 
awarded the World War II Victory Medal and Army of Occupation 
Medal of Japan.  The veteran had service outside the 
continental United States from December 1946 to April 1948, 
and service medical records documented hospital treatment for 
unrelated disorders in Korea.  

The veteran was afforded a VA cold injury protocol 
examination in January 2001. The examiner noted that the 
veteran reported that his boots were often wet, and in the 
winter, he had cold wet feet almost continuously while on 
active duty in Korea.  The physical examination of the feet 
was significant for a diminished pinprick sensation in the 
bottom of his feet, calluses in both heels and the edges of 
his feet, and indiscernible dorsalis pedis or posterior 
tibialis pulses.  X-rays of the feet revealed mild to 
moderate arthritis of the toe joints and ankles, bilaterally, 
with spurring of the left achilles tendon.  The examiner 
diagnosed "frostbite injury in feet, bilaterally."  

There is no evidence of any post-service exposure to 
extremely cold weather.

It appears from the January 2001 VA examiner's diagnosis that 
the veteran's account of his service injury is consistent 
with the examination results.  There is some ambiguity in the 
record, but the veteran's assertions, the assertions' 
compatibility with exposure in service to harsh climatic 
conditions, and the VA examiner's diagnosis probably place 
the record in equipoise, especially in the absence of 
competent countering evidence.  38 U.S.C.A. 5107(b) (2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Hence, giving the veteran the benefit of the 
doubt, the Board finds that the veteran has residuals of a 
cold injury to the feet that was incurred in service.  
Accordingly, service connection for residuals of cold injury 
to both feet is warranted.


ORDER

Service connection for residuals of cold injury to both feet 
is granted. 


REMAND

The veteran contends that the February 19, 1949 RO rating 
decision contains CUE.  The Board observes that while the 
December 2002 RO rating decision notes that the veteran was 
provided with notice of the February 19, 1949 rating decision 
on June 12, 1949, there is nothing reflective of this notice 
contained in the claims file.  As such, the Board is of the 
view that notification of this rating decision is in question 
and must be addressed prior to a consideration of the 
veteran's claims on the merits.  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should substantiate that the 
veteran was mailed a notice of the 
February 19, 1949, rating decision or 
that the veteran was otherwise provided 
with whatever notification was required 
by VA regulations at the time of the 
decision.  (38 C.F.R. § 1103)

2.  Thereafter, the veteran's claim 
should be the subject of appropriate 
adjudication or readjudication.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



